


116 S1433 IS: New START Treaty Improvement Act of 2019
U.S. Senate
2019-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 1433
IN THE SENATE OF THE UNITED STATES

May 13, 2019
Mr. Cotton (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations

A BILL
To limit funding for any extension of the New START Treaty or any successor agreement unless the agreement includes the People's Republic of China and covers all strategic and non-strategic nuclear forces of the Russian Federation.
 
 
1.Short titleThis Act may be cited as the New START Treaty Improvement Act of 2019.  2.FindingsCongress makes the following findings: 
(1)The United States and the Russian Federation signed the New Strategic Arms Reduction Treaty (the New START Treaty) on April 8, 2010.  (2)The United States Senate advised and consented to the treaty on December 22, 2010, by a vote of 71–26. 
(3)The Senate resolution advising and consenting to the ratification of the New START Treaty states that prior to the entry into force of the New START Treaty, the President shall certify to the Senate that … the United States will seek to initiate … not later than one year after the entry into force of the New START Treaty, negotiations with the Russian Federation on an agreement to address the disparity between the non-strategic (tactical) nuclear weapons stockpiles of the Russian Federation and of the United States.  (4)The New START Treaty is due to expire in February 2021. 
(5)The 2018 Nuclear Posture Review states— (A)While the United States has continued to reduce the number and salience of nuclear weapons, others, including Russia and China, have moved in the opposite direction. Russia has expanded and improved its strategic and non-strategic nuclear forces. China’s military modernization has resulted in an expanded nuclear force, with little to no transparency into its intentions.; 
(B)Russia is developing and deploying new nuclear warheads and launchers. These efforts include multiple upgrades for every leg of the Russian nuclear triad of strategic bombers, sea-based missiles, and landbased missiles. Russia is also developing at least two new intercontinental range systems, a hypersonic glide vehicle, and a new intercontinental, nuclear-armed, nuclear-powered, undersea autonomous torpedo.;  (C)[Russia] is also building a large, diverse, and modern set of non-strategic systems that are dual-capable … . These theater- and tactical-range systems are not accountable under the New START Treaty; 
(D)China continues to increase the number, capabilities, and protection of its nuclear forces.; and  (E)China has developed a new road-mobile strategic intercontinental ballistic missile (ICBM), a new multi-warhead version of its DF5 silo-based ICBM, and its most advanced ballistic missile submarine armed with new submarine-launched ballistic missiles (SLBM). It has also announced development of a new nuclear-capable strategic bomber, giving China a nuclear triad.. 
(6)On April 4, 2019, President Donald J. Trump stated, Between Russia and China and us, we’re all making hundreds of billions of dollars worth of weapons, including nuclear, which is ridiculous … and I would say that China will come along, and I would say Russia will come along. It doesn’t really make sense that we’re doing this..  (7)In testimony before the Committee on Foreign Relations of the Senate on April 10, 2019, Secretary of State Mike Pompeo stated, in response to a question about extending the New START treaty, that we need to make sure that we've got all of the parties that are relevant as a component of this as well. 
(8)On March 16, 2019, National Security Advisor John Bolton stated, China is building up its nuclear capacity now. It's … one reason why if we're going to have another arms control negotiation, for example, with the Russians, it may make sense to include China in that discussion as well.  3.Sense of CongressIt is the sense of Congress that— 
(1)arms control is beneficial for both United States national security and international stability, but the United States should not enter arms control agreements that impose unilateral restrictions on the United States Armed Forces and fail to properly account for the nuclear arsenals of all near-peer competitors in the international system; and  (2)any New START Treaty extension or successor agreement must be a trilateral arrangement among the United States, the Russian Federation, and the People’s Republic of China. 
4.Withholding of fundsNo funds shall be expended to implement a New START Treaty extension or any successor agreement unless the New START Treaty or such successor agreement— (1)includes and is signed by the People’s Republic of China; and 
(2)covers all strategic and non-strategic nuclear forces held by the Russian Federation, including— (A)the RS–28 Sarmat (SS–X–30) intercontinental ballistic missile system; 
(B)the 9M730 Burevestnik (SSC–X–9) nuclear-powered cruise missile system;  (C)the KH–47M2 Kinzhal air-launched hypersonic missile system; 
(D)the Avangard hypersonic boost-glide vehicle system; and  (E)the Status-6 (Kanyon) unmanned undersea vehicle.

